Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 1 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 2 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 3 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 4 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 5 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 6 of 8
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 7 of 8




                                                         EXHIBIT A
Case 2:19-cv-00559-JAM-KJN Document 23 Filed 09/08/20 Page 8 of 8
